GIFFEN, J.
While the case of Guenther v. Jacobs, 44 Wis. 354, sustains the contention of counsel that the demurrer to the petition should have been sustained, yet the decisions in this state lead to a different conclusion.
Alimony decreed in installments may be enforced by execution. Piatt v. Piatt, 9 Ohio 37.
The adequacy of alimony decreed cannot be collaterally drawn in question especially by a stranger to the suit. Hare v. Gibson, 32 Ohio St. 33 [30 Am. Rep. 568].
The husband is not complaining, and the installments due are in legal effect a judgment, the collection of which may be enforced by an action upon the appeal bond, without first obtaining the consent of the court rendering the decree.
Judgment affirmed.
Same judgment in case No. 4715.
Swing and Smith, JJ., concur.